Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electric vehicle in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1, 2, 3, 4, 6, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP56-159992 in view of JP6-141403 both cited by applicant.

JP56-159992 discloses  electric vehicle propulsion control system to drive vehicle comprising plurality of induction motors (# 4 and #5 )  , inverter to apply common voltage to plurality of motors  #3 , at least one switch to enable switching between opening and conduction between inverter and at least one motors, #9 #10 , and an opening /closing Conroe to control opening and conduction state of switch wherein opening /closing controller switches switch between opening and conduction state on basis of umber of motor to be operated , see fig 3 and 4  description and page 3 midway  –pg. 4 of translation . JP56-159992 lacks disclosing idling detector, JP6-141403 discloses idling detector in abstract.  It would have been obvious to one of ordinary skill in the art to combine   propulsion control system of JP56-159992 with idling detector of JP6-141403 for improved control.


Claims 5, 7-9, 17-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Prior art does not disclose driving force distributor, voltage controller comprising  current processor to calculate unit current obtained by converting current value acquired from current sensor into a current value per induction motor on basis of formula . 


Prior art JP6671540B2 discloses idling , inverter  and switch for motor of vehicle propulsion . 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo colon Santana  can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846